t c memo united_states tax_court kim h barnes petitioner v commissioner of internal revenue respondent docket no filed date kim h barnes pro_se melinda k fisher for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to an itemized all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar deduction for charitable_contributions of money whether petitioner is entitled to an itemized_deduction for charitable_contributions of property other than money and whether petitioner is entitled to a miscellaneous itemized_deduction for unreimbursed employee_expenses findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in fort washington maryland respondent received petitioner’ sec_2002 federal_income_tax return on or about date petitioner reported total income of dollar_figure itemized_deductions of dollar_figure exemptions of dollar_figure taxable_income of dollar_figure tax of dollar_figure a child_tax_credit of dollar_figure and total_tax of zero petitioner’s itemized_deductions included among other things charitable_contributions of money of dollar_figure charitable_contributions of property other than money of dollar_figure and unreimbursed employee_expenses of dollar_figure which included dollar_figure for a computer dollar_figure for books dollar_figure for supplies and dollar_figure for attorney’s fees petitioner reported total payments of dollar_figure which included withholding of dollar_figure and an additional_child_tax_credit of dollar_figure and requested a refund of dollar_figure on date respondent issued petitioner a notice_of_deficiency for respondent disallowed petitioner’s claimed itemized_deductions for the charitable_contributions and the unreimbursed employee_expenses on the basis of the disallowance respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure in response to the notice_of_deficiency petitioner filed a petition with this court on date contrary to the requirements of rule b the petition did not contain clear and concise statements of each and every error which petitioner alleged to have been committed by respondent in the determination of the deficiency on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on date the court ordered petitioner to file an amended petition setting forth with specificity each error petitioner alleged respondent made in the determination of the deficiency on date petitioner filed a 132-page amended petition which consisted mainly of allegations of conspiracy by government agencies and third parties not related to this suit on date the court heard arguments on respondent’s motion to dismiss for failure to state a claim respondent also increased petitioner’s child_tax_credit from dollar_figure to dollar_figure but reduced the additional_child_tax_credit from dollar_figure to zero petitioner has not disputed this change respondent conceded that while most of the material in petitioner’s amended petition was irrelevant the following three sentences could be construed as stating a claim upon which relief could be granted on date or thereabout barnes had received a second notice of tax_deficiency from the irs it disputed barnes tax filings for tax_year all documents receipts and related paperwork deemed necessary to substantiate reasonable deductions taken by mr edwards petitioner’s tax_return_preparer on barnes’ taxes had been provided to joe edwards after the hearing the court denied respondent’s motion and struck all but the above three sentences from petitioner’s amended petition this case was tried in washington d c on date opinion sec_161 provides for itemized_deductions in computing taxable_income however deductions are a matter of legislative grace and a taxpayer bears the burden of proving that she is entitled to the deductions see 503_us_79 new colonial ice co v helvering under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to the taxpayer’s liability for tax the burden_of_proof shall shift to the commissioner the burden_of_proof does not shift to respondent because petitioner did not maintain adequate_records see sec_7491 u s see also rule a the taxpayer has the burden of substantiating any deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir see also rule a sec_170 allows an itemized_deduction for charitable_contributions petitioner claimed an itemized_deduction for charitable_contributions of money of dollar_figure see sec_1 170a- a income_tax regs at trial petitioner substantiated charitable_contributions of money of dollar_figure which included contributions of dollar_figure to educational institutions and dollar_figure to her church petitioner testified that she did not have additional documentation to substantiate the remaining dollar_figure petitioner alleged that her documents were destroyed because of flooding in her basement petitioner testified that the big flood occurred in presumably any documentation that would substantiate charitable_contributions made during would not be in existence in additionally there is no indication petitioner tried to obtain any reliable written records to reconstruct the alleged charitable_contributions of money see sec_1_170a-13 income_tax regs because petitioner failed to substantiate dollar_figure of the claimed charitable_contributions of money we hold that petitioner is entitled to an itemized_deduction of only dollar_figure for charitable_contributions of money petitioner also claimed an itemized_deduction for charitable_contributions of property other than money of dollar_figure see sec_1_170a-13 income_tax regs to substantiate the deduction petitioner introduced into evidence receipts allegedly issued by the purple heart service foundation the foundation indicating petitioner donated various items of furniture to the foundation during while the receipts indicate various contribution dates in the form for the receipts indicates a form revision date of date petitioner explained that she lost the original receipts in the basement flood and she went back to the foundation to obtain new receipts petitioner testified that she told someone at the foundation what she donated and the person at the foundation filled in the receipts according to what petitioner said petitioner could not explain how she determined the dates of contribution shown on the receipts and even testified that some of the donations were made in we do not find the receipts to be reliable as the person at the foundation simply put down the items petitioner told him to and the dates bear no relationship to when the alleged contributions were made see sec_1_170a-13 and income_tax regs we hold that petitioner is not entitled to an itemized_deduction for charitable_contributions of property other than money petitioner claimed a miscellaneous itemized_deduction for unreimbursed employee_expenses of dollar_figure which included dollar_figure for a computer dollar_figure for books dollar_figure for supplies and dollar_figure for attorney’s fees petitioner failed to introduce any evidence regarding the alleged expenses for books supplies or attorney’s fees petitioner testified that she was sure she had supporting documents somewhere but did not bring them to trial regarding the alleged unreimbursed employee expense for the computer a receipt for a computer and related equipment was introduced into evidence however the receipt indicated a date of date petitioner failed to prove that she incurred unreimbursed employee_expenses during therefore we hold that petitioner is not entitled to a miscellaneous itemized_deduction for unreimbursed employee_expenses in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule at trial petitioner alleged respondent conceded she was entitled to deduct the attorney’s fees there is no evidence in the record that supports petitioner’s allegation and we find respondent did not concede the matter
